                                       Case 3:20-cv-00597-MMD-WGC Document 23 Filed 06/15/21 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff
                                 7
                                                              UNITED STATES DISTRICT COURT
                                 8
                                                                     DISTRICT OF NEVADA
                                 9
                                     MONA GROGAN, an individual,                      CASE NO: 3:20-cv-00597-MMD-WGC
                                10
                                                                  Plaintiff,
                                11
                                     vs.                                                  STIPULATION AND ORDER FOR
                                12                                                                DISMISSAL
1575 Delucchi Lane, Suite 206




                                     SR CONSTRUCTION, INC., a domestic
 The Geddes Law Firm, P.C.




                                13 corporation.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                Defendant.
                                15
                                16          IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective

                                17 counsel of record, that this matter be dismissed with prejudice, each party to bears its own costs and
                                18 attorneys’ fees.
                                19 Dated: June 15, 2021                         THE GEDDES LAW FIRM, P.C.

                                20                                              Electronic signature authorized
                                21                                              /s/ Kristen Geddes, Esq.

                                22                                              William J. Geddes, Esq.
                                                                                Nevada Bar No. 6984
                                23                                              Kristen R. Geddes
                                                                                Nevada Bar No. 9027
                                24                                              1575 Delucchi Lane, Suite 206
                                                                                Reno, Nevada 89502
                                25                                              Phone: (775) 853-9455
                                                                                Fax: (775) 299-5337
                                26                                              Email: Will@thegeddeslawfirm.com
                                                                                Email: Kristen@thegeddeslawfirm.com
                                27                                              Attorneys for Plaintiff
                                28


                                                                                  1
                                       Case 3:20-cv-00597-MMD-WGC Document 23 Filed 06/15/21 Page 2 of 3




                                 1
                                     Dated: June 15, 2021             GORDON REES SCULLY MANSUKHANI, LLP
                                 2
                                                                      Electronic signature authorized
                                 3
                                                                      /s/ Brad Weintraub, Esq.
                                 4
                                                                      Brad M. Weintraub, Esq. (Pro Hac Vice)
                                 5                                    California Bar No. 299298
                                                                      275 Battery Street, Suite 2000
                                 6                                    San Francisco, CA 94111
                                                                      Phone: (415) 986-5900
                                 7                                    Fax: (415) 986-8054
                                                                      E-mail:bweintraub@grsm.com
                                 8                                    Attorneys for Defendant
                                 9
                                10
                                11 Dated: June 15, 2021               IT IS SO ORDERED:
                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455




                                                                      ______________________________________
       Reno, NV 89502




                                14                                    UNITED STATES DISTRICT JUDGE

                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                        2
                                       Case 3:20-cv-00597-MMD-WGC Document 23 Filed 06/15/21 Page 3 of 3




                                                                        CERTIFICATE OF SERVICE
                                 1
                                            I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on June 15,
                                 2
                                     2021, I caused to be served a copy of the foregoing Stipulation and Order for Dismissal, by filing the
                                 3
                                     same with the Court’s electronic filing system (PACER), addressed to the following:
                                 4
                                 5 Brian K. Walters, Esq.
                                   Nevada Bar No. 9711
                                 6 GORDON REES SCULLY MANSUKHANI, LLP
                                     300 South 4th Street, Suite 1550
                                 7 Las Vegas, NV 89101
                                   E-mail: bwalters@grsm.com
                                 8
                                 9 Brad M. Weintraub, Esq. (Pro Hac Vice)
                                   California Bar No. 299298
                                10 GORDON REES SCULLY MANSUKHANI, LLP
                                     275 Battery Street, Suite 2000
                                11 San Francisco, CA 94111
                                   E-mail:bweintraub@grsm.com
                                12
1575 Delucchi Lane, Suite 206




                                     Attorneys for Defendant
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15                                                               /s/ Kristen Geddes, Esq.
                                                                                               An employee of the Geddes Law
                                16                                                             Firm, P.C.
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                  3
